Cooper, J.,
delivered the opinion of the court.
Section 90 of the constitution declares that “the legislature shall not pass local, private or special laws in any of the following enumerated cases, but such matters shall be provided for only by general laws, viz.: (a) Granting divorces; (b) changing the names of persons, places or corporations; . . (,k) exempting any person from jury, road or other civil duty *452(and no person shall be exempted therefrom by force of any local or private law).”
The appellant was proceeded against under the ordinance of the town of Scranton for having failed and refused to work on the road. It is conceded that he has been properly convicted, unless he is exempt from such service.
The exemption relied on is claimed under an act, approved March 5, 1886 (Laws, p. 820), which declares “that the active members, to the number of fifty, of Scranton Fire Company No. 1, of the town of Scranton, Jackson county, Mississippi, be, and are hereby, exempt from road tax or duty; and that this act take effect from and after its passage.”
It is sought to maintain the exemption by the rule of construction that repeals by implication are not favored, and by a criticism of the structure of the parenthetical clause of paragraph “ k ” above noted.
It is said in argument that this clause does not declare that no one shall be exempt from the duties referred to, but only that no one shall be exempted — meaning that no one shall claim exemption by reason of any special or local law thereafter enacted. This construction, if adopted, would render the clause superfluous, and without any force whatever, for, by the first clause of the paragraph, local, private and special laws of the class under consideration are prohibited; the only effect that the clause in parenthesis can have is to withdraw exemptions existing under special or local laws. Nor do we appreciate the criticism of counsel upon the structure of the sentence, for the appellant is not exempt unless exemjited by the law, and this is precisely what the constitution forbids.

The judgment is affirmed.